Citation Nr: 0909818	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-03 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for dementia due to head trauma with deficits in 
memory, abstract thinking, and verbal fluency, and mood 
disorder.

2.  Entitlement to a disability rating in excess of 20 
percent for a splenectomy.

3.  Entitlement to a compensable disability rating for 
chronic lumbosacral strain, status post-left sacral fracture.

4.  Entitlement to a compensable disability rating for 
residuals of left inferior and superior pubic rami fractures.

5.  Entitlement to a compensable disability rating for 
residuals of a left ankle medial malleolar fracture.

6.  Entitlement to a compensable disability rating for scars 
of the head.

7.  Entitlement to a compensable disability rating for scars 
of the body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to October 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.

The issues of entitlement to a compensable disability rating 
for chronic lumbosacral strain, status post-left sacral 
fracture, residuals of left inferior and superior pubic rami 
fractures, residuals of a left ankle medial malleolar 
fracture, scars of the head, and scars of the body, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  Dementia due to head trauma with deficits in memory, 
abstract thinking, and verbal fluency, and mood disorder, has 
been manifested throughout this appeal by severe cognitive 
impairment resulting in grossly inappropriate behavior, 
illogical thought content and process, impaired speech, poor 
hygiene, difficulty completing daily tasks, memory 
impairment, obsessional rituals, depression, social 
isolation, and reliance on a social worker for many of his 
activities of daily living, including appointment-keeping, 
grocery shopping, and medication management.  

2.  The Veteran is already in receipt of the maximum 
schedular disability rating for splenectomy; there is no 
competent evidence that this disability presents exceptional 
or unusual circumstances with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for 
dementia due to head trauma with deficits in memory, abstract 
thinking, and verbal fluency, and mood disorder, have been 
met for this entire appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9304 (2008).

2.  The criteria for a disability rating in excess of 20 
percent for splenectomy have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.117, Diagnostic Code 7706 
(2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claim for an increased 
disability rating for dementia due to head trauma, the entire 
benefit sought on appeal has been granted.  Thus, no purpose 
would be served by undertaking an analysis of whether there 
has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act 
(VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).  As for the issue of a higher 
disability rating for splenectomy, the Veteran is already in 
receipt of the maximum schedular rating.  As discussed below, 
there is nothing to suggest that this disability warrants 
referral for extraschedular consideration pursuant to 
38 C.F.R. § 3.321 (2008).  Nevertheless, the Board observes 
that the Veteran was provided appropriate notice in April 
2004 and June 2008 that complies with the VCAA, including 
notice that is consistent with the Court of Appeals for 
Veterans Claims' holdings in Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006), and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), in April 2004 and June 2008.  He was also 
provided multiple examinations for the specific purpose of 
evaluating his residuals of an in-service splenectomy.  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disabilities rated herein.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations, except 
as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the 
disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2008).

I. Dementia due to Head Trauma with Mood Disorder

By way of history, the Veteran was awarded service connection 
for dementia due to head trauma by RO rating decision dated 
in September 2002 and assigned an initial disability rating 
of 30 percent effective October 11, 2001, the day after his 
separation from active duty service.  The Veteran's service 
treatment records show that he was involved in a motor 
vehicle accident during service and suffered a closed-head 
injury.  The Veteran did not appeal the initial rating 
assigned; thus, it became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2008).

In January 2004, the Veteran submitted an informal claim for 
increased compensation.  In April 2008, the RO increased the 
Veteran's disability rating from 30 percent to 70 percent, 
effective January 17, 2004, the date of his informal claim 
for an increase; this rating encompassed service connection 
for dementia due to head trauma with deficits in memory, 
abstract thinking, and verbal fluency, and an associated mood 
disorder.  The Veteran did not withdraw his appeal; thus, it 
continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (on a 
claim for an original or increased rating, a veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded).  

The record reflects that prior to the filing of the Veteran's 
increased rating claim, in October 2003, he was involved in 
another motor vehicle accident which resulted in another 
closed head injury.  See Treatment Records from University 
Hospital and Drake Center.  When a claimant has both service-
connected and nonservice-connected disabilities or injuries, 
the Board must attempt to discern the effects of each 
disability/injury and, where such distinction is not 
possible, attribute such effects to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

In the present case, the Veteran was evaluated by a VA 
physician in June 2004; the examination report reflects that 
the examining physician attributed most of the Veteran's 
present symptomatology, as well as his unemployability, to 
the second, nonservice-connected traumatic brain injury 
(TBI).  However, the Veteran was reevaluated in January 2008, 
and the examining physician opined that the Veteran "seems 
to have a continuous decline in his psychosocial functional.  
All of this is more likely than not secondary to the 
traumatic brain injury from both MVA [motor vehicle 
accidents] rather than any other medical causes [emphasis 
added]."  Similarly, the claims file contains reports of 
neuropsychiatric testing completed at VA by the same 
physician in October 2002 (pre-October 2003 motor vehicle 
accident), September 2004, and May 2006.  As discussed below, 
the examiner noted in September 2004 that while the Veteran's 
neurocognitive functions were "surprisingly intact" in 
October 2002 and that he now showed more variability in his 
memory, the Veteran's psychological status was just as severe 
in 2002 as in 2004.  Moreover, the physician noted that the 
Veteran's behavioral presentation was consistent throughout 
this appeal.  The neuropsychiatric examiner did not identify 
any specific effects of the October 2003 nonservice-connected 
TBI or any symptoms that could not be attributed to the 
Veteran's in-service TBI.  

In light of the above, the Board is of the opinion that there 
is, at the very least, equipoise as to the issue of whether 
the effects of the October 2003 post-service TBI can be 
distinguished from his service-connected head trauma.  
Similarly, some of the Veteran's treatment records reflect 
that he may have had a preexisting verbal learning disability 
which accounts, in part, for his severely impaired language 
skills.  See, e.g., VA Neuropsychiatric Evaluation Report 
dated September 29, 2004; VA Neuropsychiatric Evaluation 
Report dated May 15, 2006.  However, no physician has ever 
diagnosed the Veteran with a preexisting learning disability, 
nor has any physician indicated what degree of impairment is 
due to a preexisting learning disability and what degree is 
due to his in-service TBI.  In May 2006, a VA physician 
indicated that residual TBI effects "could not be ruled 
out" as the cause of his language problems.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2008).  Seeing as there is 
relative equipoise as to whether the effects of the second 
TBI and any preexisting learning disability can be separated 
from the symptoms associated with the Veteran's service-
connected TBI, the Board will attribute all of the Veteran's 
current symptomatology to his service-connected disability.  

The Veteran's dementia due to head trauma with deficits in 
memory, abstract, thinking, and verbal fluency, and mood 
disorder, is presently rated as 70 percent disabling pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9304 (2008), which is 
applicable to dementia due to head trauma.  A 70 percent 
disability rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  
Id.  A 100 percent disability rating is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

For the reasons discussed below, the Board is of the opinion 
that the Veteran's dementia due to head trauma with deficits 
in memory, abstract thinking, and verbal fluency, and mood 
disorder, is characterized by symptomatology that results in 
total occupational and social impairment.  In this regard, 
the Veteran's TBI residuals, including his service-connected 
mood disorder, have caused significant cognitive impairment 
which impacts his ability to function socially as well as his 
ability to obtain and maintain employment.  In light of this 
severe disability picture, the Board concludes that a 100 
percent disability rating is warranted for the entirety of 
this appeal.  

One of the most significant effects of the Veteran's service-
connected disability is the impact the TBI had on his 
cognitive abilities.  More specifically, throughout this 
appeal, the Veteran has demonstrated impairment in his 
memory, thought process and content, and language and speech 
skills consistent with a 100 percent disability rating.  In 
this regard, the Veteran's thoughts have been noted to be 
"irrational, almost delusional," "loosely organized," 
"severely disturbed" with flight of ideas, "bizarre," and 
"disjointed."  See VA Psychiatry Note dated March 19, 2004; 
June 2004 VA Examination Report; VA Inpatient Mental Health 
Note dated November 6, 2004; VA Psychology Evaluation Note 
dated June 9, 2006; VA Psychiatry Note dated February 8, 
2007.  As far as expressing himself, nearly all of the 
Veteran's examining and treating physicians have commented on 
his inability to communicate what he is thinking and/or 
feeling.  See, e.g., VA Neuropsychiatric Evaluation Report 
dated September 29, 2004.  His speech is often blocked 
(consistent with aphasia), and the Veteran has demonstrated 
an inability to name objects.  See June 2004 VA Examination 
Report.  Memory functions have been measured as low to 
average.  See VA Neuropsychiatric Evaluation Report dated 
September 29, 2004. 

In addition to his thought and speech problems, the Veteran 
consistently exhibits bizarre, and often inappropriate, 
behavior, including ritualistic behaviors.  Treatment records 
are rife with reference to his constant movements, including 
rocking back and forth and tapping his feet.  He is often 
described as figidity.  See VA Psychology Evaluation Note 
dated June 9, 2006; VA Psychiatry Note dated February 8, 
2007; January 2008 VA Examination Report.  The Veteran has 
also been noted to laugh (or smile) inappropriately during 
conversation; one examiner indicated that it appeared the 
Veteran was in own world.  See VA Neuropsychiatric Evaluation 
Report dated September 29, 2004.  Multiple examiners noted 
during this appeal that the Veteran will often stop talking 
during a conversation and that he will then display a vacant 
stare.  The Veteran does not endorse audio or visual 
hallucinations; however, in February 2007 he indicated that 
he wished he did so.  See VA Psychiatry Note dated February 
8, 2007.  

Further evidence of inappropriate behavior is shown by the 
Veteran's act of removing his shoes and clipping his toenails 
during a June 2004 VA examination.  He has also been observed 
to pick at the floor.  See VA Psychiatry Note dated February 
8, 2007.  Regarding ritualistic behaviors, the Veteran often 
makes repetitive comments; at a June 2006 psychological 
evaluation he indicated disappointment with not being allowed 
to close the door and proceeded to straighten the examiner's 
coat hangers.  See VA Psychology Evaluation Note dated June 
9, 2006; VA Neuropsychiatric Evaluation Report dated 
September 26, 2004; VA Psychiatry Note dated February 8, 
2007.

All of the above symptoms demonstrate an individual that has 
cognitive impairment suggestive of a 100 percent disability 
rating.  See VA Mental Health Note dated August 11, 2005 (the 
Veteran is obviously brain injured); January 2008 VA 
Examination Report (the Veteran has "really impaired" 
cognitive functions).  In addition to his cognitive problems, 
the competent evidence of record reveals symptomatology 
demonstrative of total social and occupational impairment.  
First, despite living in an apartment by himself throughout 
this appeal, the Veteran's VA records reflect that he is 
closely monitored and assisted by a social worker.  The role 
of the Veteran's social worker has varied during this appeal, 
but in general, includes near-daily to daily contact with the 
Veteran, assistance with grocery shopping, medication 
management, and appointments.  See VA Case Management Notes 
dated May 3, 2005, and November 2, 2005.  The Veteran's 
records reflect that he receives little to no support from 
his family, and that he relies heavily on the VA social work 
service for maintaining his activities of daily living.  As 
early as June 2005, it was suggested by social work that the 
Veteran consider living in a group home or assisted living 
facility; he refused.  See VA Psychotherapy Note dated June 
2, 2005.  See also VA Neuropsychiatric Evaluation Report 
dated May 15, 2006.  

Regarding employment, the Veteran did work as a janitorial 
volunteer at the VA Medical Center for a period during this 
appeal.  However, there is sufficient competent evidence that 
his dementia due to head trauma with deficits in memory, 
abstract thinking, and verbal fluency, and mood disorder 
prevents him from obtaining and maintaining any substantially 
gainful employment.  The June 2004 VA examiner opined that 
the Veteran was unemployable in either a physical or 
sedentary capacity other than in a sheltered workshop 
setting.  Similarly, the Veteran's psychotherapist indicated 
that the Veteran's ambitions of becoming a police officer, 
masseur, or infantryman, were likely unattainable in light of 
his cognitive impairments.  See VA Psychotherapy Note dated 
April 23, 2004.  Rather, the Veteran was judged to be capable 
of only simple filing tasks.  Id.; see also VA Mental Health 
Note (states that the Veteran is "incapable of gainful 
employment").  

The Veteran's difficulties with maintaining his activities of 
daily living also suggests that employment would be 
difficult.  In this regard, although the Veteran was handling 
his own finances up through 2007, there is evidence that he 
consistently had money shortage problems.  He was declared 
incompetent for VA purposes in February 2008, and he no 
longer handles his VA compensation benefits.  Regarding his 
personal hygiene, the Veteran informed his social worker in 
March 2006 that he does not bathe or brush his teeth on a 
regular basis.  His hygiene was noted to be poor in November 
2004 while hospitalized.  

Also contributing to the Veteran's occupational impairment is 
his inability to function socially.  Throughout this appeal, 
the Veteran has shown, for all intents and purposes, complete 
social isolation.  There is evidence that he may occasionally 
spend time with an older female neighbor; however, the status 
of this relationship is questionable since the Veteran also 
reported in August 2006 that this neighbor indicated that she 
did not want to see the Veteran any longer.  See VA Case 
Management Note dated August 1, 2006.  When asked about 
friendships, the Veteran indicated that he was unsure whether 
he had any friends.  See VA Neuropsychiatric Evaluation 
Report dated September 29, 2004.  Most of his time is spent 
alone in his apartment watching television and playing video 
games.  As noted above, he does not have a close relationship 
with his family.  The Veteran indicated in May 2006 that he 
was lonely.

In addition to reporting loneliness in May 2006, the Veteran 
demonstrated a heightened endorsement of clinical depression.  
Review of the claims file reflects that he has shown symptoms 
of depression throughout this appeal.  The most recent VA 
examination indicates that he is on medication for his 
depression.  See January 2008 VA Examination Report.  The 
Veteran's depression appears to be quite severe; one examiner 
described him as "depressed, angry, socially isolated with 
low self-esteem and hopelessness."  See VA Neuropsychiatric 
Evaluation Report dated September 29, 2004.  He has also 
endorsed suicidal ideation on multiple occasions.  See VA 
Psychiatry Note dated March 19, 2004; VA Psychology 
Evaluation Note dated June 9, 2006.  In November 2004, the 
Veteran was admitted for inpatient evaluation following an 
intentional drug overdose.  

The record contains Global Assessment of Functioning (GAF) 
scores ranging from 45 to 58 throughout this appeal.  GAF 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The DSM-IV contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  

The Veteran's scores indicate symptomatology ranging from 
moderate to serious or evidence of moderate to serious 
impairment in social, occupational, or school functioning.  
While these scores may not be especially supportive of a 100 
percent disability rating, the Board observes that GAF scores 
are not to be viewed outside the context of the entire 
record.  Therefore, they will not be relied upon as the sole 
basis for the Board's determination.  As discussed above, the 
Board is of the opinion that the Veteran's dementia due to 
head trauma with deficits in memory, abstract thinking, and 
verbal fluency, and mood disorder, is characterized by severe 
cognitive impairment which significantly impacts his social 
and occupational functioning.  Moreover, a number of medical 
professionals have deemed the Veteran to be unemployable as a 
result of his impairments.  Therefore, with consideration of 
all the competent evidence of record, the Board finds that 
the Veteran has demonstrated symptomatology warranting a 100 
percent disability rating for dementia due to head trauma 
with deficits in memory, abstract thinking, and verbal 
fluency, and mood disorder for the entirety of this appeal.  
Thus, his appeal is granted.  

II. Splenectomy

The Veteran's service-connected splenectomy has been 
evaluated under the provisions of 38 C.F.R. § 4.117, 
Diagnostic Code 7706 (2008).  This diagnostic code provides 
for a 20 percent maximum schedular rating for a splenectomy.  
The Veteran was evaluated during the pendency of this appeal; 
however, other than his already-service-connected residual 
splenectomy scar, there was no competent medical evidence of 
any residuals or complications of the Veteran's in-service 
splenectomy.  See, e.g., January 2008 VA Examination Report 
(no subjective complaints of bleeding, gastrointestinal 
symptoms, lymph node, or other symptoms, nor any objective 
signs of splenomegaly, hepatomegaly, bleeding, anemia, 
jaundice, etc...).  Absent any other residuals with which to 
rate the Veteran's disability, it appears that he is already 
in receipt of the maximum schedular disability rating 
applicable to his service-connected disability.  As such his 
claim must be denied.

The Board observes that it considered whether a referral for 
extraschedular consideration was raised by the record.  See 
38 C.F.R. § 3.321 (2008).  In other words, the Board 
considered whether the evidence VA "presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
However, as noted above, there is no competent medical 
evidence of any residuals of the Veteran's splenectomy other 
than his service-connected scar.  Thus, it appears that the 
schedular criteria adequately compensate for any loss in 
earning capacity, and referral for extraschedular 
consideration is not warranted.  Id. 


ORDER

A 100 percent disability rating is granted for dementia due 
to head trauma with deficits in memory, abstract, thinking, 
and verbal fluency, and mood disorder, for the entire period 
of this appeal.

Entitlement to a disability rating in excess of 20 percent 
for splenectomy is denied.


REMAND

The record reflects that the Veteran is currently in receipt 
of Social Security disability benefits, presumably for the 
disabilities that are a result of his motor vehicle accidents 
and traumatic brain injury.  See VA Case Management Record 
dated April 2, 2007.  In order to ensure that the Veteran's 
remaining increased rating claims are adjudicated on the 
basis of a complete evidentiary record, the Board is of the 
opinion that all evidence, including medical records and SSA 
evaluations, relating to these benefits should be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
38 C.F.R. § 3.159(c)(2) (2008).



Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any SSA disability 
benefit determinations as well as any 
copies of the records on which such 
determinations were based.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the agency of original 
jurisdiction determines that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


